Exhibit 10.2C

Third Amendment

To The

Re-Established Retirement Plan for Hourly Employees of

Kewaunee Scientific Corporation

(As Amended and Restated as of May 1, 2012)

THIS AMENDMENT, made and executed by Kewaunee Scientific Corporation (the
“Company”):

W I T N E S S E T H

WHEREAS, the Corporation maintains the Re-Established Retirement Plan for Hourly
Employees of Kewaunee Scientific Corporation (the “Hourly Retirement Plan”) for
the benefit of its eligible employees; and

WHEREAS, the Corporation has reserved the right in Section 12.2 of the Hourly
Retirement Plan to amend the Hourly Retirement Plan from time to time by action
of its Board of Directors or any person to whom the Board of Directors may
delegate such right; and

WHEREAS, the Corporation previously explored amending the Hourly Retirement Plan
to provide for a special window period under the Hourly Retirement Plan during
which certain eligible participants may elect distribution in the form of an
immediate lump sum or an immediate monthly annuity, subject to certain terms and
conditions (a “Window Period”); and

WHEREAS, the Board of Directors previously approved the adoption and
implementation of a Window Period and a related Amendment to the Hourly
Retirement Plan, with such Window Period (i) to begin at such time as determined
by the appropriate officers of the Corporation but to be completed by no later
than April 30, 2017, (ii) to extend for a period of up to 90 days, with the
specific period determined by the appropriate officers of the Corporation,
(iii) intended to be available to deferred vested participants (or as otherwise
determined by the appropriate officers of the Corporation) whose accrued
benefits have a present value that does not exceed $25,000 or such lower amount
as determined by the appropriate officers of the Corporation, and (iv) to have
such other terms and conditions as the appropriate officers of the Corporation
deem necessary or desirable; and

WHEREAS, the Corporation desires to further explore the considerations
associated with the proposed Window Period under the Hourly Retirement Plan and
therefore wishes to postpone any such Window Period under the Hourly Retirement
Plan from the timeframe previously established by the Board of Directors; and

WHEREAS, the Board of Directors wishes to accommodate further analysis by the
Corporation regarding the potential Window Period under the Hourly Retirement
Plan and accordingly suspend the deadline it previously established;



--------------------------------------------------------------------------------

IT IS THEREFORE RESOLVED, the Board of Directors hereby suspends indefinitely
the previous deadline that it established for the Window Period under the Hourly
Retirement Plan to such time or times as the appropriate officers of the
Corporation determine if and when to proceed with one or more Window Periods;

FURTHER RESOLVED, that the appropriate officers of the Corporation are
authorized to design, in their discretion, one or more Window Periods under the
Hourly Retirement Plan to be available to deferred vested participants (or as
otherwise determined by the appropriate officers of the Corporation) whose
accrued benefits under the Hourly Retirement Plan have a present value that does
not exceed $25,000 or such lower amount as determined by the appropriate
officers of the Corporation and with such other terms and conditions as the
appropriate officers of the Corporation deem necessary or desirable;

FURTHER RESOLVED, that the Board of Directors hereby approves the adoption and
implementation of one or more Window Periods under the Hourly Retirement Plan by
the Corporation consistent with the foregoing resolutions, without further
action by the Board of Directors;

FURTHER RESOLVED, that the Board of Directors hereby authorizes the appropriate
officers of the Corporation to prepare and adopt one or more Amendments to the
Hourly Retirement Plan to provide for any such Window Periods and related terms
and conditions, as such officers determine necessary and desirable, without
further action by the Board of Directors; and

FURTHER RESOLVED, that the officers of the Corporation and their delegates are
authorized, empowered and directed to proceed with all actions they deem
necessary, appropriate or desirable to implement any such Window Periods under
the Hourly Retirement Plan, to adopt approve the related Amendment(s) to the
Hourly Retirement Plan, and to carry out the full intent and purposes of the
foregoing resolutions, including without limitation the preparation of
participant communications and the filing of any governmental notices.

Ratification; Further Assurances

RESOLVED, that any and all actions of the officers of the Corporation (and their
delegates) heretofore taken with respect to any and all matters referred to in
the foregoing resolutions be, and they hereby are, ratified, confirmed and
approved in all respects; and be it

FURTHER RESOLVED, that the appropriate officers of the Corporation be, and they
hereby are, authorized and empowered, in the name and on behalf of the
Corporation, to take any and all additional actions, to make or cause to be made
and to execute and deliver all such additional agreements, documents,
instruments and certifications, to do or cause to be done all such acts and
things, to take all such steps and to make all such remittances, in each case as
any one or more of such officers may at any time or times deem necessary,
desirable, advisable, profitable or expedient in order to carry out the full
intent and purposes of these resolutions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Re-Established Retirement Plan for
Hourly Employees of Kewaunee Scientific Corporation is hereby properly executed
on the 6th day of December, 2016.

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ Thomas D. Hull III

 

Thomas D. Hull III

Vice President, Finance

On behalf of the Board of Directors